Citation Nr: 1106513	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back disability. 

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to a rating higher than 10 percent for scars on 
the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran, who is the appellant, served on active duty from 
April 1952 to April 1956 and from May 1956 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in July 2006, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In July 2009, the Board remanded the claims for further 
development.  On the claim to reopen and the claims of service 
connection, the information received due to the Board's remand 
requires additional development.  On the claim for increase, as 
the requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim to reopened and the claims of service connection for a 
right shoulder disability and a right arm disability are REMANDED 
to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in August 1989, the RO denied service 
connection for a disability of the low back; after the Veteran 
was notified of the adverse determination, he did not appeal the 
denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating decision in 
August 1989 relates to an unestablished fact necessary to 
substantiate the claim.

3. There are three measurable scars on the right hand: on the 
right thenar eminence, on the right middle finger, and on the 
right ring finger; the largest scar is on the right thenar 
eminence, which measures 1 inch by.04 inch; the scars do not 
exceeding 6 square inches, the scars are stable, the scars are 
nontender and the scars do not limit function of the right hand 
or of individual fingers .  


CONCLUSIONS OF LAW

1. The rating decision in May 1989 by the RO, denying service 
connection for the disability of the low back, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by 
the RO in May 1989, denying service connection for a disability 
of the low back, is new and material, and the claim of service 
connection for a low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The criteria for a rating higher than 10 percent for scars on 
the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(prior to October 23, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In light of the favorable disposition, 
reopening the claim, and further development of the reopened 
claim and the claims of service connection, the VCAA analysis is 
limited to the claim for increase. 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on uemployment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the claim for increase, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in August 2005, in 
March 2006, and in May 2008.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and the 
effect that worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  





As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim for increase was 
readjudicated as evidenced by the supplemental statement of the 
case dated in November 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran a VA 
examination in September 2005 and in September 2010.  

When VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Both VA examiners noted the Veteran's 
current complaints, conducted an appropriate examination and 
provided findings adequate to rate the disabiity under the 
applicable DiagnosticCodes.  The Board therefore concludes that 
the examinations are adequate for rating the disability.    


As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim for 
increase is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in August 1989, the RO denied service 
connection for a disability of the low back.  After the Veteran 
was notified of the adverse determinations, he did not appeal the 
denial of the claim and the rating decision became final based on 
the evidence of record at the time.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).




Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible or . The presumption is rebuttable when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence of record at the time of the previous rating 
decision in August 1989 is summarized below.  

Records of the 1360th USAF Hospital in Orlando show that in 
February 1954 the Veteran was granted leave for fifteen days 
effective May 2, 1954.  On separation examination in in April 
1962, the spine as evaluated as normal.  

After service, in a statement in February 1977, the Veteran 
asserted that he injured his back during service in a mess hall 
in 1955 and he was hospitalized.  He further stated that in 1961 
he was carrying glass salad bowls in a mess hall when he slipped 
and fell on a wet floor and he fell on the broken glass and he 
was taken to the hospital.  

VA records show that in June 1978 the Veteran complained of pain 
radiating from the low back pain and the diagnosis was 
degenerative joint disease of the lumbar spine with nerve root 
involvement.  In February 1981, the Veteran was hospitalized for 
back and left flank pain of unknown etiology.  From 1981 to 1984, 
the Veteran  continued to complain of low back pain.  

In a statement in May 1989 and in a hearing in May 1989, the 
Veteran's spouse stated that she remembered when the Veteran 
injured his back in 1961.  

In the rating decision in August 1989, the RO denied service 
connection for a low back disability because a low back 
disability, degenerative joint disease of thelow back was 
unrelated to service. 

Additional Evidence

The additional evidence presented since the last final rating 
decision in August 1989 includes VA medical records since 2000.  
A MRI in October 2000 and a X-ray in December 2001 showed 
arthritis in the lumbar spine.  X-rays of the lumbosacral spine 
in August 2004 showed degenerative disk disease.  

As the VA records received since the last rating decision show a 
low back disability, to include degenerative disk disease which 
diagnosed in August 2004 subsequent to the rating decision in 
August 1989, the evidence constitutes new and material evidence 
as it relates to an unestablished fact necessary to substantiate 
the claim, that is, that the Veteran has a current low back 
disability, the absence of such evidence was the basis for the 
previous denial of the claim.  As the additional evidence is new 
and material, the claim is reopened.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars were amended effective October 23, 
2008 and apply to all claims received by VA on or after October 
23, 2008.  As the Veteran's claim was received in August 2005, 
the criteria prior to October 23, 2008, apply.  

The scars on the right hand are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent 
rating is warranted for scars, that are superficial and painful 
on examination.  A superficial scar is not one associated with 
underlying soft tissue damage.  Under this Code, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger or 
toe even though amputation of that part would not warrant a 
compensable evaluation.  

Facts

In August 2005, the Veteran stated he had painful scars, at times 
he fingers locked, and he had difficulty removing a lid from a 
jar.  In February 2007, he continued to report that scars on his 
right hand were painful and caused his fingers to lock up.  

VA x-ray in June 2004, shows osteoarthritis of the hand - right 
thumb.  X-ray report of the right wrist in July 2004 shows 
degenerative joint disease.  

On VA examination in September 2005, the Veteran complained of 
weakness in his right hand.  Physical examination shows there 
were four scars on the right hand.  One was on the proximal 
interphalangeal joint (PIP) flexure palmar aspect of the middle 
finger, which was .5 inch in length and was not painful and was 
well healed.  

The other scar was on the PIP flexure in the palmar aspect of the 
ring finger, was .25 inch, was well healed, and not painful nor 
tender.  

The third scar was on the hypothenar palmar aspect of the hand, 
was 1 inch in length, was well healed, and nontender.  

There was another scar which was difficult to distinguish from 
normal skin flexures and wrinkling of the palmar aspect of the 
hand and was not measurable.  

All scars were well healed, non tender, not attached to the 
subcutaneous tissues and there was no gross disfigurement of the 
scars.  The examiner noted that the scars did not affect the 
function of the hand and attributed functional impairment of the 
hand to osteroarthritis, which was likely secondary to old age.  
None of the scars were tender or elevated.  There was no skin 
ulceration or breakdown over the scars, nor was there edema, 
keloid formation, or adherence to underlying tissue.  The scars 
were not depressed, the texture of the scars was normal and there 
was no induration or inflexibility.  The scars were normal in 
color, there was no underlying tissue loss, and the scars did not 
result in limitation of motion or loss of function.  The 
diagnosis was well healed scars in the palmar aspect of the right 
hand with no evidence of any functional impairment due to the 
scars.  An accompanying x-ray of the right hand showed extensive 
osteoarthritic changes.

VA progress notes in May 2009 show right thumb pain.  X-ray of 
the right hand that same month shows degenerative osteoarthritis 
and similar findings to the x-ray report in September 2005.  

On VA examination in June 2010, the examiner noted the Veteran 
cut fingers on his right hand with broken glass during service.  
He had trigger fingers at the second, third, and fourth right 
fingers.  The original scars from the broken glass were visible 
only on the right thenar eminence, right middle finger, and right 
ring finger palmar surface at the PIP joints.  The Veteran 
complained of pain at the thumb and PIP joints.  All three scars 
were superficial.  They were not painful, there was no sign of 
skin breakdown, and there was no inflammation, edema, keloid 
formation, or other disabling effects.  

As for the right thenar eminence scar, the maximum width was .1 
centimeter (cm) or .04 of an inch.  The maximum length was 2.5 cm 
or almost 1 inch.  

The scar on the right middle finger, PIP joint palmar side was .1 
cm or .04 of an inch wide, and 1 cm long or .4 of an inch long.  

The scar on the right ring finger, PIP joint palmar side was .1 
cm or .04 of an inch wide, and 1 cm long or .4 of an inch wide.  

The examiner concluded that the scars did not cause any 
limitation of motion of the right hand because they were 
superficial, indicating that it was less likely than not that the 
right hand, include the wrist and fingers, was permanently 
aggravated by lacerations of the right hand.  The examiner was of 
the opinion that the trigger fingers were due to another physical 
cause, noting the Veteran had a trigger finger on his right index 
that was not involved in his accident during service.  Pain in 
the right thumb was attributed to osteoarthritis.  The examiner 
noted the Veteran retired from work in 1998 due to age and the 
scars did not affect his occupation.  

Analysis

The Veteran already is in receipt of a 10 percent rating for 
superficial scars on his right hand under Diagnostic Code 7804, 
which is the maximum rating under that Code.  Separate ratings 
for scars on the right hand may be considered under other 
Diagnostic Codes for rating scars.  

As the scars do not involve the head, face or neck, the criteria 
for rating a scar on the basis of disfigurement under Diagnostic 
Code 7800 do not apply and disfigurement is not otherwise part of 
the rating criteria under Diagnostic Code 7801 or other 
Diagnostic Codes for rating a scar, namely, Diagnostic Codes 
7802, 7803, 7804, and 7805. 

Under Diagnostic Code 7801, for scars other than head, face, or 
neck, the criteria for a 10 percent rating are deep scars or 
scars that cause limited motion and involve an area or areas 
exceeding 6 square inches (39 sq. cm.).  The criteria for the 
next higher rating, 20 percent rating, are deep scars or scars 
that cause limited motion and involve an area or areas exceeding 
12 square inches.  A deep scar is one associated with underlying 
soft tissue damage.  Under this Code, scars in widely separated 
areas, as on two or more extremities, or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  

On VA examination in September 2005, there were four scars noted 
on the right hand, with the fourth one being difficult to 
distinguish from normal skin and not measurable.  On VA 
examination in June 2010, there were three scars noted on the 
right hand.  None of the scars were deep or in an area exceeding 
6 square inches.  The longest scar was 1 inch long, which was 
located on the hypothenar palmar aspect.  The examiner noted the 
scars were not depressed and there was no adherence to underling 
tissue and no underlying tissue loss.  He indicated that the 
scars did not affect the function of the hand and attributed 
functional impairment of the hand to osteoarthritis, which was 
attributed to old age.  On VA examination in June 2010, the 
largest scar was on the right thenar eminence, which was 1 inch 
long and .04 of an inch wide.  There was no skin break down or 
other disabling effects.  The examiner concluded that the scars 
did not cause any limitation of motion of the right hand because 
they were superficial and related pain in the right thumb to 
osteoarthritis.  Therefore based on the evidence of record during 
the appeal period, there is no factual or legal basis for 
assigning separate ratings for deep scars or scars that cause 
limited motion of the right hand under Diagnostic Code 7801. 

Under Diagnostic Code 7802, the criteria for a 10 percent rating 
are a superficial scar, other than on the head, face, or neck 
that covers an area of 144 square inches and does not cause 
limitation of motion.  Under this Code, scars in widely separated 
areas, as on two or more extremities, or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Based on 
the evidence, to include VA examinations in September 2005 and in 
September 2010, the scars on the right hand were superficial and 
did not cause limitation of motion, however none of the three 
scars covered an area of 144 square inches as the largest scar 
was 1 inch in length and .04 inch wide.  Therefore there is no 
factual or legal basis for assigning separate ratings for scars 
that are superficial and do not cause limited motion on the right 
hand under Diagnostic Code 7802. 

Under Diagnostic Code 7803, the criteria for a 10 percent rating 
is an unstable and superficial scar.  An unstable scar is one 
where for any reason, there is frequent loss of covering of skin 
over the scar.  As discussed above, the scars on the right hand 
are superficial, however the evidence does not show that they are 
unstable.  On VA examination in September 2005 and in September 
2010, the examiners specifically indicated that there were no 
skin breakdowns.  Therefore there is no factual or legal basis 
for assigning separate ratings for scars that are superficial on 
the right hand under Diagnostic Code 7803. 

Under Diagnostic Code 7805, a scar may be rated on limitation of 
function of the affected part, namely, the right hand.  On both 
VA examinations in September 2005 and in September 2010, the 
examiners found that the scars did not affect function of the 
right hand.  The examiner in 2005 attributed the impairment to 
osteoarthritis, secondary to old age, and the examiner in 2010 
found the scars did not cause any limitation of motion of the 
right hand as they were superficial.  This examiner noted that 
the Veteran had trigger fingers, which were due to another 
physical cause, and not the right hand scars, as the right index 
finger also was a trigger finger and was not involved in the 
accident during service when the Veteran cut his fingers on 
broken glass.  Therefore there is no factual or legal basis for 
assigning separate ratings for scars that cause limitation of 
function of the right hand under Diagnostic Code 7805. 

As the criteria for a rating in excess of the 10 percent rating 
assigned under Diagnostic Code 7804 have not been demonstrated 
throughout the period considered in this appeal, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

While the Veteran has complained of pain, weakness, and his 
fingers locking, the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, which are contemplated by the Rating Schedule, 
under Diagnostic Codes 7801 to 7805.  In other words, the Veteran 
does not experience any symptomatology not already contemplated 
by the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate, and no referral for an extraschedular rating 
is required under 38 C.F.R. § 3.321(b)(1). 




ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened.  To 
this extent only the appeal is granted. 

A rating higher than 10 percent for scars on the right hand is 
denied.  


REMAND

The Veteran claims that he injured his back between 1952 and 1955 
and was hospitalized at the Orlando Air Force Base Hospital.  He 
also states that he was hospitalized in 1961 or 1962 at Langley 
Air Force Base Hospital for injuries to his back, shoulder, arm, 
and hand.  A record from the 1360th USAF Hospital in Orlando 
dated in February 1954, shows the Veteran was granted a leave of 
absence of fifteen days effective May 2, 1954.  In June 2005, the 
National Personnel Records Center (NPRC) reported that the 
Veteran's service treatment records were destroyed by fire.  

In the Board remand in July 2009, the Board instructed that in-
patient records from the Air Force Base Hospital in Orlando, 
Florida, for treatment of a back injury between 1952 and 1955, 
and from the Air Force Base Hospital in Langley, Virginia, for 
treatment of back, shoulder, and arm injuries in 1961 or 1962, be 
requested from the proper custodian of federal records.  In May 
2010, the NPRC replied that it was unable to provide the clinical 
records, and suggested searching under code M05, which would 
include reports from the Office of Surgeon General (SGO).  Such a 
search needs to be requested.

As for the right shoulder disability and right arm disability, 
the Veteran contends that he injured his right shoulder and arm 
during service in 1961 when he slipped and fell on a wet floor.  
After service, a private medical record in March 1969, shows 
right shoulder pain.  On VA examination in November 1976, the 
Veteran complained of pain in the right shoulder and right arm.  
VA medical records from 1976 onward show extensive treatment for 
the right shoulder and right arm.  Diagnoses include shoulder 
arthritis in October 1986 and questionable rheumatoid arthritis 
in the right arm in March 1991.  An x-ray report in August 2005 
shows the Veteran complained of pain in the right superior-
posterior shoulder aspect and to the mid upper arm.  The 
impression was calcific tendinosis of the rotator cuff.  

As for the low back disability, the Veteran contends that he 
injured his back during service in approximately 1955 and 1961.  
VA records from 1978 to 2007, are replete with treatment for back 
pain and show arthritis and degenerative disk disease of the 
lumbar spine.  

In light of the duty to assist, VA examinations are warranted to 
determine the nature and etiology of the right shoulder 
disability, right arm disability, and low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Contact the NPRC utilizing Request Code 
M05 and search the SGO reports for treatment 
of injuries to the back, right shoulder, and 
right arm between 1952 and 1962.  

If the records are unavailable, a specific 
finding of unavailability should be made and 
the Veteran should be notified in compliance 
with 38 C.F.R. § 3.159(e).  

2. Afterwards, afford the Veteran a VA 
examination to determine: whether it is more 
likely than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less likely than 
not (probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that: 

Considering accepted medical principles, the 
Veteran had a right shoulder disability and a 
right arm disability which is related to the 
Veteran's period of service from 1952 to 
1962, including the Veteran's account of 
injuring his right shoulder and arm during 
service in 1961 when he slipped and fell on a 
wet floor.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause is not more 
likely than any other to cause the Veteran's 
current right shoulder disability and right 
arm disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record.  
The examiner is to comment on the post-
service injuries to include the following: 
fracture of the right elbow and partial tear 
of the right triceps in September 1991, 
dislocation of the right shoulder in July 
1996, falling and landing on the right arm in 
September 2003, and pain in the right 
shoulder after lifting a heavy object in 
August 2006.  The claims folder should be 
made available to the examiner.

3. Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

Considering accepted medical principles, the 
Veteran's current low back disability is 
related to the Veteran's period of service 
from April 1952 to May 1962, including the 
Veteran's reports that he injured his back 
approximately in 1955 and again in 1961 when 
he slipped and fell on a wet floor.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause is not more 
likely than any other to cause the Veteran's 
current low back disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence of 
record. 

The claims folder should be made available to 
the examiner.

4. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


